Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 has been entered.

Comments Regarding Applicant’s Amendment
The amendment filed April 25, 2022 has been entered.
The objection to the amendment which was filed on January  29, 2021 is withdrawn in response to the amendment to the specification and the replacement drawings.
The rejection made under 35 U.S.C. § 112(a) is withdrawn in response to the amendment to the claims.
The rejection made under 35 U.S.C. § 112(b) is withdrawn in response to the amendment to the claims. The rejection has been rendered moot by cancellation of claims 1-10, 12-13, 16 and 21, and the corrections made to claims 14 and 17.
The rejection made under 35 U.S.C. § 102(a)(1) is rendered moot by the cancellation of claims 1, 12, 16 and 21.
The rejection made under 35 U.S.C. § 103 is rendered moot by the cancellation of claims 2-10 and 13.
All objections and rejections having been withdrawn and/or rendered moot, this application is now in condition for allowance.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20100290692 to Macaulay et al. teaches defining neighboring cells by applying Delaunay triangulation.
	U.S. Patent Application Publication 20140169654 to Athelogou et al. teaches differently stains tissue sections, registers images of the tissue sections based on corresponding objects which match in both images.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665